Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION

Claim status
Claims 12-19, and 80-97 are pending
Claims 12-19, and 80-97 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 9/1/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group II, claims 12-19, and 80-97, drawn to a method of eliciting an innate immune response comprising administering a circular RNA.

Third-Party Submission
The third-party submissions filed on 6/04/2021 are in compliance with the provisions of 35 CFR 122(e) and 37 CFR 1.290.  Accordingly, the submissions are being considered by the Examiner.

	

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.
Furthermore, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18 recites the limitation "the circular RNA" in regard to Claim 12.  There is insufficient antecedent basis for this limitation in the claim because Claim 12 recites an “immunogenic circular RNA”, thereby rendering Claim 18 indefinite as to what type of 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 12-19, 80-87 are rejected under 35 U.S.C. 103 as being unpatentable over Mutzke et al., (US 2018/0214537, filed 4/13/2016), in view of Ares et al. (US 5,772,244, patented 6/30/1998, see 3rd party IDS filed 6/04/2021) and Roponen et al., (Eur Resp J, 2010, 35:64-71)

In regard to claim 12, Mutzke et al., teach a method of eliciting an immune response in a subject comprising administering a circular RNA [0028, 0030, 0046, 0314, 0317]. Specifically, Mutzke teaches the circular RNAs elicits innate immune responses [0005, 0035, 0045-0047].
However, Mutzke is silent with respect to how the circular RNA is generated.
In regard to claims 12-15, Ares et al. teach methods for making circular RNA by non-mammalian self-splicing of a Group I intron from a phage T4 thymidylate synthase (td) gene (col 1, Field of Invention, see Figs. 1 & 10).
In regard to claim 18, specifically Ares teaches the self-splicing intron is split into two comprising in a 5’ to 3’ order: i) a 3’ portion of the intron followed by a 3’ splice site, ii) a nucleic acid sequence encoding the RNA of interest, and iii) a 5’ portion of the intron comprising a 5’ splice site, wherein splicing of the RNA transcript results in production of the circular RNA (col 2, Summary, see Figs. 1B & 10A).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method of administering a circular RNA as taught by Mutzke and combine a method of generating the circular RNA as taught by Ares with a reasonable expectation of success. The ordinary skilled artisan would have been 
However, in regard to claims 12 and 80, although Mutzke teaches the circular RNAs comprises single stranded RNA based immunostimulatory nucleic acids to induce an innate immune response by TLR7 activation [0045-0047], they are silent with respect to the induction of expression of a gene involved in innate immunity such as OAS1.
In regard to claims 12 and 80, Roponen evidences that activation of TLR7 induces expression of OAS1 (p. 66, last para., p. 67, Fig. 2).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method of administering a circular RNA comprising single stranded immunostimulatory RNAs sequences that activate TLR7 as taught by Mutzke would naturally induced expression of the OAS1 gene involved in innate immunity.
In regard to claims 16-17, Mutzke teaches the RNAs are to be used in pre-clinical and clinical studies [0016] and teaches human antigens [0033], which would make obvious human subjects.
In regard to claim 19, both Mutzke and Ares teaches the RNA are produced from an appropriate gene delivery vector such as a plasmid (see [0011, 0340] of Mutzke and col 2, Field of Invention, col 5, Plasmid of Ares).
In regard to claims 81-82, Mutzke teaches the subject has cancer or an infectious disease such as a virus or bacterium [0036-0039, 0312, 0317].
o claim 83, Mutzke teaches the method further comprises a mixture of RNA molecules that can comprise said antigens against the cited diseases [0029, 0032, 0042, 0147].
In regard to claim 84, Mutzke teaches the RNA is administered before the subject contracts said diseases prophylactically such as a vaccine [0312-0313, 0316-0317].
In regard to claim 85, alternatively Mutzke teaches the RNA is administered to treat said diseases, which would have obviously been after a diagnosis [0312-0313, 0316-0317].
In regard to claims 86 and 87, Mutzke teaches the RNA encodes an immunogenic peptide such as that derived from a virus or bacteria ([0031, 0035, 0037], see also Example 1).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/           Examiner, Art Unit 1633